Quinn, Chief Judge
(concurring in the result) :
Under Article 61, Uniform Code of Military Justice, 10 USC § 861, the convening authority of a general court-martial must “refer the record” to his staff judge advocate; and, in turn, the &taff judge advocate is required to “submit his written opinion thereon to the convening authority.” In my opinion, the Article contemplates some sort of personal attention to the contents of the record. How much personal reading is required, however, depends upon the particulars of the case. If the case is strongly contested and the testimony is in conflict, it seems to me that only after reading the record itself is the staff judge advocate in a position to make informed judgments and recommendations on the credibility of the witnesses and the weight of the evidence. On the other hand, if the accused enters a plea of guilty and the principal evidence affecting the sentence is obtained during the post-trial review, no purpose is served by requiring the staff judge advocate to read the entire record. In short, Article 61 does not prescribe a rigid rule of procedure; rather, it calls for the exercise of good sense and sound judgment.
If the demands made upon the staff judge advocate prevent him from personally reviewing the record of trial when it is referred to him, he can properly turn over the record to an assistant for preliminary consideration. United States v Callahan, 10 USCMA 156,- 27 CMR 230. If there are disputed issues or matters, the assistant’s review may not be a sufficient predicate for the staff judge advocate’s opinions and recommendations. In that event, the staff judge advocate must read the record itself. Also, there is always the danger that the assistant’s review may leave out pertinent matter or use language which conveys a somewhat different meaning than the actual words of the witness. In this case, for example, the assistant failed to mention *276an affidavit admitted in evidence on behalf of the accused in connection with the sentence. The question then is whether the case is of a kind which requires the staff judge advocate to give personal attention to the record of trial.
In this case the accused pleaded guilty. The circumstances surrounding the offenses are discussed at length in the review. In mitigation the accused presented an unsworn statement, a letter from an acquaintance of his father, and an affidavit by an Air Force Major. There is no mention of the latter in the review, but the other matters are set out at length. Most of the clemency discussion is concerned with the details of a “clemency interview” with the accused. Also included is the full clemency report by the accused’s commanding officer. In this situation I think it was unnecessary that the staff judge advocate personally read the record of trial. I, therefore, concur in the result reached in the principal opinion.